Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145436-7                                                                                             Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  MARY BUHALIS,                                                                                                       Justices
          Plaintiff-Appellant,
  v                                                                 SC: 145436-7
                                                                    COA: 296535, 300163
                                                                    Macomb CC: 2009-000633-NO
  TRINITY CONTINUING CARE SERVICES,
  a/k/a SANCTUARY AT THE ABBEY, f/k/a
  ABBEY MERCY LIVING CENTER,
             Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 29, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2012                    _________________________________________
         t1128                                                                 Clerk